DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 7B shows reference character 508 and 704 indicating the same part. Examiner believes 508 should refer to the bracket that is behind and to the right.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-2, 5, 8, 12-13, and 16-17 objected to because of the following informalities:
Claim 1, line 4 reads “engaged the wheel” it should read --when engaged with the wheel--.
Claim 1, line 9 reads “a wheelchair” it should read --the manual wheelchair--.
Claim 2, lines 4-5 reads “engaged the second wheel” it should read --engaged the second wheel--.
Claim 2, lines 5-6 reads “a wheelchair seating area” it should read --the wheelchair seating area;--.
Claim 2, line 7 reads “a manual wheelchair” it should read --the manual wheelchair--.
Claim 2, line 11 reads “a wheelchair” it should read --the manual wheelchair--.
Claims 1, 5, 8, 12, 16-17 variously refer to the two retractable friction rollers as “rollers” (claim 8) or “the friction rollers” (claims 5, 12, and 16-17) this terminology should be made consistent across all claims for clarity.
Claim 8, line 9 reads “the wheelchair” it should read --the manual wheelchair--.
Claim 13, line 2 reads “provide high friction” it should read –provide a high friction--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. Patent No. 4,961,473) in view of Usherovich (U.S. Patent app. Pub. No. 2006/0096792).
Regarding claim 1, Jones teaches: An apparatus kit (Jones: Abstract) comprising:

an engagement unit (Jones: Fig. 3, elements: 32, 34, 44, 46; lateral supports, support member, bolts) configured to be attached to a manual wheelchair (Jones: Abstract, lines 1-2), wherein the engagement unit is configured to detachably attach the retractable friction roller and the wheel (Jones col. 1, lines 59-67; col. 2, lines 15-25); and
a motor (Jones: Fig. 3, element 40; motor) configured to rotate the retractable friction roller and move a wheelchair with force by the retractable friction roller through the contact surface with the wheel (Jones: col. 2, lines 8-14).
However, Jones does not teach:
a high friction surface configured on the retractable friction roller, and
disposed behind a wheelchair seating area;
However, in the same field of endeavor, Usherovich teaches:
a high friction surface configured on the retractable friction roller (Usherovich: para. 16, lines 2-4), and
disposed behind a wheelchair seating area (Usherovich: Fig. 2; para. 18);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive wheels disclosed by Jones with the rubber coating disclosed by Usherovich as wheel as the mounting location disclosed by Usherovich. One of ordinary skill in the art would have been motivated to modify the drive wheels with a rubber coating in order to provide a higher friction coating than is provided by a 
Regarding claim 2, Jones teaches: a second retractable friction roller (Jones: Fig. 3, element 42; drive wheel; Examiner note: Jones discloses the same drive motor assembly is located on both sides of the wheelchair, however only one is shown; Jones: col. 2, lines 8-10) configured to releasably engage (Jones: col. 2, lines 26-27) with a wheelchair second wheel (Jones: fig. 2, element 24; large wheel), wherein the second retractable friction roller includes to drive when engaged the second wheel through a contact surface with the second wheel (Jones: col. 2, lines 46-51)
a second engagement unit (Jones: Fig. 3, elements: 32, 34, 44, 46; lateral supports, support member, bolts) configured to be attached to a manual wheelchair (Jones: Abstract, lines 
a second motor (Jones: Fig. 3, element 40; motor) configured to rotate the second retractable friction roller and move a wheelchair with force by the second retractable friction roller through the contact surface with the second wheel (Jones: col. 2, lines 8-14).
However, Jones does not teach:
a high friction surface configured on the second retractable friction roller (Usherovich: para. 16, lines 2-4), and
disposed behind a wheelchair seating area (Usherovich: Fig. 2; para. 18).
Regarding claims 3-4 and 7, Jones teaches: wherein the apparatus kit further comprises the contact surface with the wheel configured to be disposed above the wheel center (Jones: Fig. 1).
Regarding claim 5, jones does not teach: further comprises each of the friction roller and the second retractable friction roller configured with a centerless concave rim housing.
However, in the same field of endeavor, Usherovich teaches: further comprises each of the friction roller and the second retractable friction roller configured with a centerless concave rim housing (Usherovich: Fig. 1B; element 20; drive member; para. 16, lines 9-12).
It would have been obvious to one of ordinary skill in the art to have modified the drive wheel disclosed by Jones with the shape disclosed by Usherovich. One of Ordinary skill in the art would have been motivated to make this modification in order to provide a drive wheel with more surface area to provide a larger frictional force. Moreover, the choice to use convex drive wheel assembly rather than a flat drive wheel amounts to no more than the obvious simple 
Regarding claim 6, Jones teaches: wherein the at least one communication unit (Jones: Fig. 1, element 92; switches) is configured to be operably connected to the motor and the second motor, and wherein the joystick is configured to be operably programmable to generate commands for operating the motor and the second motor (Jones: lines: 58-64); and
a power source configured to be operably connected to the motor, the second motor, and the joystick (Jones: lines: 58-64).
However, Jones does not teach,
a joystick configured to be operably connected to at least one communication unit (Usherovich: para. 19).
It would have been obvious to one of ordinary skill in the art to replace the switches disclosed by Jones with the Joystick disclosed by Usherovich. One of ordinary skill in the art would have been motivated to make this modification in order to provide a single operational control that can be used to control both steering and forward and reverse movement. Moreover, the choice to use a joystick assembly rather than switches amounts to no more than the obvious simple substitution of one known type of control device for another known type of control device, in a manner that yields predictable results (i.e. a single operational control that can be used to control both steering and forward and reverse movement.).
Regarding claim 8, Jones teaches: An apparatus kit (Jones: Abstract) comprising:
the communication unit (Jones: Fig. 1, element 92; switches) configured to operably connect to a motor (Jones: lines: 58-64); said motor comprising an axle configured to connect to a rotor (Jones: col. 2, lines 11-12);

wherein said roller is configured to mount on the axle (Jones: col. 2, lines 11-13) and to contact the wheel of the manual wheelchair (Jones: col. 2, lines 26-27)
an engagement unit (Jones: Fig. 3, elements: 32, 34, 44, 46; lateral supports, support member, bolts) configured to attach to the wheelchair (Jones: Abstract, lines 1-2) and to detachably attach the retractable friction roller and the wheel (Jones col. 1, lines 59-67; col. 2, lines 15-25); and 
a power source configured to operably connect to the motor and the joystick (Jones: col. 2, lines 58-61).
However, Jones does not teach:
a joystick configured to operably connect to a communication unit, and
a retractable friction roller comprising a centerless concave rim housing configured to provide a high friction surface.
However, in the same field of endeavor, Usherovich teaches:
a joystick configured to operably connect to a communication unit (Usherovich: para. 19), and
a retractable friction roller comprising a centerless concave rim housing (Usherovich: Fig. 1B; element 20; drive member; para. 16, lines 9-12) configured to provide a high friction surface (Usherovich: para. 16, lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor drive device disclosed by Jones with the joystick and drive wheel disclosed by Usherovich. One of ordinary skill in the art would have 
Additionally, one of ordinary skill in the art would have been motivated to modify the drive wheel in order to provide a drive wheel with more surface area to provide a larger frictional force. Moreover, the choice to use convex drive wheel assembly rather than a flat drive wheel amounts to no more than the obvious simple substitution of one known type of drive wheel for another known type of drive wheel, in a manner that yields predictable results (i.e. surface area to provide a larger frictional force.).
Further, one of ordinary skill in the art would have been motivated to modify the drive wheels with a rubber coating in order to provide a higher friction coating than is provided by a smooth wheel, especially in low grip situations such as operating the wheelchair in the rain. Moreover, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the drive wheel, such that it had a rubber coating in view of Usherovich, since doing so amounts to no more than the obvious combination of familiar elements (i.e. frictional drive wheels and rubber coatings), according to known methods (i.e. by applying a rubber coating to a drive wheel) in a manner that yields predictable results (i.e. an increase in friction over a smooth drive wheel).
Regarding claim 9, Jones teaches: wherein the apparatus kit further comprises a second motor configured to operably connect to the communication unit and the power source (Jones: col. 2, lines 58-61).
Regarding claim 10, Jones teaches: wherein the apparatus kit further comprises a second axle configured to connect to a second rotor (Jones: col. 2, lines 11-13; Examiner note: Jones discloses the same drive motor assembly is located on both sides of the wheelchair, however only one is shown; Jones: col. 2, lines 8-10).
Regarding claim 11, jones teaches: wherein the apparatus kit further comprises a second retractable friction roller configured to mount on the second axle (Jones: col. 2, lines 11-13), and to contact a second wheel of the manual wheelchair (Jones: col. 2, lines 26-27).
Regarding claim 12, Jones teaches: further comprises a second engagement unit (Jones: Fig. 3, elements: 32, 34, 44, 46; lateral supports, support member, bolts) configured to attach to the manual wheelchair to detachably attach the second friction roller and the second wheel of the wheelchair (Jones col. 1, lines 59-67; col. 2, lines 15-25).
Regarding claim 13, Jones does not teach: further comprises a second centerless concave rim housing configured to provide high friction surface facing the second wheel of the manual wheelchair.
However, in the same field of endeavor, Usherovich teaches: further comprises a second centerless concave rim housing (Usherovich: Fig. 1B; element 20; drive member; para. 16, lines 9-12) configured to provide high friction surface facing the second wheel of the manual wheelchair (Usherovich: para. 16, lines 2-4).
Regarding claims 14-15, the combination of Jones in view of Usherovich teaches: herein the joystick (Usherovich: para. 19) is operably configured to generate commands for the motor (Jones: col. 2, lines 58-64).
Regarding claims 16-17, Jones does not tech: wherein the friction roller is configured to contact the wheel behind a seating area of the wheelchair.
However, in the same field of endeavor, Usherovich teaches: wherein the friction roller is configured to contact the wheel behind a seating area of the wheelchair (Usherovich: Fig. 2; para. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive motor assembly disclosed by Jones with the location disclosed by Usherovich. one of ordinary skill in the art would have been motivated to utilize the drive wheel location of Usherovich in order to allow for easier access to a potential caregiver following the wheelchair to utilize the lever in order to disengage the drive wheel should the wheelchair passenger become incapacitated or unconscious. Moreover, the choice to use a rear mounting location assembly rather than forward mounting location amounts to no more than the obvious simple substitution of one known mounting location for another known type of mounting location, in a manner that yields predictable results (i.e. allow for a caregiver to more easily disengage the drive wheel).
Regarding claims 20-21, Jones does not teach: wherein the apparatus kit further comprises a spring-loaded unit configured to operably connect to the retractable friction roller; and a clamp configured to operably connect to the spring-loaded unit.
However, in the same field of endeavor, Usherovich teaches: wherein the apparatus kit further comprises a spring-loaded unit (Usherovich: Fig. 10, element 304; coupling device;) Examiner note: Merriam-Webster defines a clamp as a “device designed to bind or constrict or to press two or more parts together so as to hold them firmly.” { https://www.merriam-webster.com/dictionary/clamp} Under broadest reasonable interpretation a screw holding a bracket to a wheelchair frame is a type of clamp).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor drive unit disclosed by Jones with the coupling device disclosed by Usherovich. One of ordinary skill in the art would have been motivated to make this modification in order to provides a coupling device that can be removed with only the movement of a lever (Usherovich: para. 28, lines 7-10)
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Usherovich and Coker (U.S. Patent No. 5,125,468).
Regarding claims 18-19, Jones teaches: wherein the apparatus kit further comprises a lever (Jones: Fig. 3, element 60; handle) configured to operably connect to a lever mechanism unit (Jones: col. 2, lines 26-41, lines 46-51); said lever mechanism unit configured to operably connect to a turnbuckle (Jones: Fig. 3, elements 80, 82, 84; slot, link, screw; Examiner note: Jones does not expressly disclose a turnbuckle, however, link 82 has a slot that allows for length adjustment when screw 84 is loosened); and said turnbuckle is configured to operably connect to an attachment unit (Jones: Fig. 3, as seen ling 82 is connected to motor drive unit support member 44).
However, Jones does not teach

However, in the same field of endeavor, Coker teaches:
A turnbuckle (Coker: Fig. 10, elements 242, 244; turnbuckle sleeve, rods; Examiner note: in the combination of Jones in view of Coker the adjustable length link 82 disclosed by Jones would be replaced with the turnbuckle assembly disclosed by Coker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustable link disclosed by Jones with the turnbuckle disclosed by Coker. As shown by Coker it is known in the art to use a turnbuckle as a means to adjust a link in a wheelchair assembly. One of ordinary skill in the art would have motivated to modify Jones in view of Coker in order to provide a means for adjustment that is more positively locked, over a friction coupling, which is prone to slip over time. Moreover, the choice to use a turnbuckle assembly rather than friction coupling amounts to no more than the obvious simple substitution of one known type of adjustment means for another known type of adjustment means, in a manner that yields predictable results (i.e. to provide a means for adjustment that is more positively locked).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi (U.S. Patent No. 6,547,018) discloses a transmission unit that allows a wheelchair to operate in a manual or power driven manner.
Lautzenhiser (U.S. Patent No. 4,805,711) discloses a powered wheelchair with a friction drive wheel.
Hancock et al. (U.S. Patent App. Pub. No. 20180280213) discloses a system to convert a manual wheelchair to a powered one using a lever activated system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./Examiner, Art Unit 3611                    
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611